                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                     CASE NO. 15-22910-CIV-UNGARO/O’SULLIVAN


KIRK DIXON,

        Plaintiff,

v.

NATHAN A. POLLACK,

        Defendant.
                                  /

                                          ORDER

        THIS MATTER is before the Court on the parties’ Joint Stipulation of Voluntary

Dismissal with Prejudice (DE# 121, 7/10/19). The stipulation was filed pursuant to Rule

41(1)(A)(ii) of the Federal Rules of Civil Procedure. The entry of a Rule 41(a)(1)(A)(ii)

stipulation is self executing and divests the district court of jurisdiction. See Anago

Franchising, Inc. v. Shaz, LLC, 677 F.3d 1272 (11th Cir. 2012). Accordingly,

        THE CLERK IS DIRECTED TO MARK THIS CASE CLOSED.

        DONE AND ORDERED in Chambers at Miami, Florida this 11th day of July,

2019.




                                      JOHN J. O’SULLIVAN
                                      CHIEF UNITED STATES MAGISTRATE JUDGE
